Case 1:20-cv-20457-XXXX Document 1 Entered on FLSD Docket 01/31/2020 Page 1 of 8



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.: 1:20-CV-20457

  JULIAN A. AVILES AVILA,

         Plaintiff,

  vs.

  AQUA CLEAN SERVICES, INC.,
  MARIANA E. MONSALVE, and
  CARLOS A. HENY,

        Defendants.
  ______________________________/

                                           COMPLAINT

         Plaintiff, Julian A. Aviles Avila, sues Defendants, Aqua Clean Services Inc., Mariana E.

  Monsalve, and Carlos A. Heny, as follows:

                                  Parties, Jurisdiction, and Venue

         1.      Plaintiff, Julian A. Aviles Avila, is over 18 years old and has been a sui juris

  resident of Miami-Dade County, Florida, at all times material.

         2.      Defendant, Aqua Clean Services, Inc. (“Aqua Clean Services”), is a sui

  juris Florida for-profit corporation that was authorized to conduct and actually conducted its for-

  profit business in Miami-Dade County, Florida, at all times material, where it maintains its

  principal place of business.

         3.      Defendant, Mariana E. Monsalve, was at all times material the President of

  Aqua Clean Services, Inc., for the time period relevant to this lawsuit. She ran day-to-day

  operations, was responsible for all operational decisions, was partially or totally responsible for

  paying Plaintiff’s wages and the issuance of information returns.

                                                  1

                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:20-cv-20457-XXXX Document 1 Entered on FLSD Docket 01/31/2020 Page 2 of 8



          4.      Defendant, Carlos A. Heny, was at all times material Vice President of Aqua

  Clean Services, Inc., for the time period relevant to this lawsuit. He also ran day-to-day

  operations, was responsible for all operational decisions, and was partially or totally responsible

  for paying Plaintiff’s wages and the issuance of information returns.

          5.      Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendants transact

  business in this District, because Defendant, Aqua Clean Services Security Services Inc.,

  maintained its principal place of business in this District, because all information returns were

  issued to Plaintiff in this District, Plaintiff worked and was due to be paid in Miami-Dade

  County, and because most if not all of the operational decisions were made in this District.

          6.      This Court has original jurisdiction over Plaintiff’s federal question claims

  pursuant to 28 U.S.C. §1331, 26 U.S.C. §201, et seq., and 26 U.S.C. §7434.

          7.      Any/all condition(s) precedent to filing this lawsuit occurred and/or was satisfied

  by Plaintiff.

          8.      Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

  all services rendered.

                     COUNT I – FLSA OVERTIME WAGE VIOLATION(S)

          Plaintiff, Julian A. Aviles Avila, reincorporates and re-alleges paragraphs 1 through 8 as

  though set forth fully herein and further alleges as follows:

          9.      Plaintiff consents to participate in this lawsuit.

          10.     Plaintiff was an employee of Defendants, as the term “employee” is defined by 29

  U.S.C. §203(e).

          11.     Plaintiff was a non-exempt employee of Defendants.

          12.     Defendants, Aqua Clean Services, Inc., Mariana E. Monsalve, and Carlos A.

                                                      2

                           7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:20-cv-20457-XXXX Document 1 Entered on FLSD Docket 01/31/2020 Page 3 of 8



  Heny were Plaintiff’s direct employers, joint employers and co-employers for purposes of the

  FLSA, as the term “employer” is defined by 29 U.S.C. §203(d).

         13.        All Defendants employed Plaintiff.

         14.        Defendants regularly employed two or more employees for the relevant time

  period that handled goods or materials that travelled through interstate commerce, or used

  instrumentalities of interstate commerce, thus making Defendants’ business an enterprise covered

  by the Fair Labor Standards Act.

         15.        Defendants have been at all times material engaged in interstate commerce in the

  course of their provision of cleaning and maintenance services for the hospitality industry which,

  traditionally, cannot be performed without using computers, telephones, chemicals, cleaning

  supplies, goods, materials, supplies, and equipment that have all moved through interstate

  commerce.

         16.        Defendants also engage in interstate commerce in the course of their submission

  of billings and receipt of payment involving out-of-state payors.

         17.        Furthermore, Defendants obtain, solicit, exchange and send funds to and from

  outside of the State of Florida, regularly and recurrently use telephonic transmissions going

  outside of the State of Florida to conduct business, and transmit electronic information through

  computers, the internet, via email, and otherwise outside of the State of Florida in the course of

  their business.

         18.        Defendants’ annual gross revenues derived from this interstate commerce are

  believed to be in excess of $500,000.00 for the relevant time period.

         19.        Defendants hired Plaintiff to work for them as at the Design Suite Hotel located at

  5445 Collins Avenue performing such duties as painting, making repairs, taking out mattresses,

                                                     3

                            7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 1:20-cv-20457-XXXX Document 1 Entered on FLSD Docket 01/31/2020 Page 4 of 8



  changing sheets/towels/linens, and performing houseman services.

          20.     Plaintiff worked for Defendants from about November 6, 2017 to January 28,

  2019. To the extent that records exist regarding the exact dates of Plaintiff’s employment exist,

  such records are in the exclusive custody of Defendants.

          21.     Defendants paid Plaintiff an hourly rate of $13.00 until approximately November

  30, 2018.

          22.     At that time, Defendants increased Plaintiff’s an hourly rate to $14.00 per hour

  (with the $1.00 increase paid in cash) from approximately December 1, 2018 to January 28,

  2019.

          23.     Plaintiff would regularly and routinely work more than 40 hours in a workweek

  for Defendants.

          24.     Defendants paid Plaintiff for any documented time he worked beyond 40 hours in

  a week in cash at his regular rate(s) of pay.

          25.     Defendants failed and refused to pay Plaintiff overtime wages calculated at time

  and one-half of his regular hourly rate(s) of pay for all hours that he worked over 40 hours in a

  given workweek.

          26.     Defendants willfully and intentionally refused to pay Plaintiff wages at a rate of

  time and one-half times his regular rate of pay for each of the overtime hours he worked during

  the relevant time period by paying him in cash for all hours worked over 40 in a workweek at his

  regular rate of pay.

          27.     Defendants either recklessly failed to investigate whether their failure to pay

  Plaintiff an overtime wage for the hours he worked during the relevant time period violated the

  Federal Wage Laws of the United States, they intentionally misled Plaintiff to believe that

                                                  4

                           7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:20-cv-20457-XXXX Document 1 Entered on FLSD Docket 01/31/2020 Page 5 of 8



  Defendants were not required to pay an overtime rate, and/or Defendants concocted a scheme

  pursuant to which the deprived Plaintiff the overtime pay earned.

         28.     Plaintiff is entitled to a back-pay award of overtime wages for all overtime hours

  he worked, plus an equal amount as a penalty, plus all attorneys’ fees and costs.

         WHEREFORE Plaintiff, Julian A. Aviles Avila, demands the entry of a judgment in his

  favor and against Defendants, Aqua Clean Services, Inc., Mariana E. Monsalve, and Carlos A.

  Heny, jointly and severally after trial by jury and as follows:

                 a.      That Plaintiff recovers compensatory overtime wage damages and an

                         equal amount of liquidated damages as provided under the law and in 29

                         U.S.C. § 216(b) – or interest on the unpaid wages if no liquidated damages

                         are awarded;

                 b.      That Plaintiff recovers pre-judgment interest on all unpaid overtime wages

                         if the Court does not award liquidated damages;

                 c.      That Plaintiff recovers an award of reasonable attorneys’ fees, costs, and

                         expenses pursuant to the FLSA;

                 d.      That Plaintiff recover all interest allowed by law;

                 e.      That Defendants be Ordered to make Plaintiff whole by providing

                         appropriate overtime pay and other benefits wrongly denied in an amount

                         to be shown at trial and other affirmative relief;

                 f.      That the Court declare Defendants to be in willful violation of the

                         overtime provisions of the FLSA; and

                 g.      Such other and further relief as the Court deems just and proper.



                                                    5

                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:20-cv-20457-XXXX Document 1 Entered on FLSD Docket 01/31/2020 Page 6 of 8



                       COUNT II – VIOLATION(S) OF 26 U.S.C. §7434

         Plaintiff, Julian A. Aviles Avila, reincorporates and re-alleges paragraphs 1 through 8 as

  though set forth fully herein and further alleges as follows:

         29.     Defendants, Aqua Clean Services, Inc., Mariana E. Monsalve, and Carlos A.

  Heny, each had an obligation to provide correct information returns to the IRS and to the

  Plaintiff for the work he performed.

         30.     Defendants paid Plaintiff, by check and cash, and so are directly responsible for

  the issuance of checks to Plaintiff(s), the payment of taxes to the IRS based on the wages earned

  by and paid to Plaintiff, the reporting of all income paid as to Plaintiff, the issuance of W-2’s to

  Plaintiff for each calendar year during which he performed work for Defendants, and the filing of

  information returns on own behalf of the corporate Defendant.

         31.     During the time that Plaintiff worked for Defendants, they only included a portion

  of his wages in his paychecks.

         32.     Defendants paid the remainder of the wages to Plaintiff for the work he performed

  beyond 40 hours in a workweek in cash.

         33.     Defendants did not, however, include the cash payments that they paid to Plaintiff

  in any of the information returns relating to the wages earned by (or paid to) Plaintiff.

         34.     Defendants willfully and intentionally served/filed/provided Plaintiff with a

  fraudulent and/or false IRS Form W-2 for calendar year 2018 by underreporting the amount

  they paid to Plaintiff in calendar year 2018.

         35.     Plaintiff suffered damages as a result of Defendants’ willful provision of false

  information returns that understated the wages paid to him caused by Defendants’ intentional

  and willful acts as described above.

                                                    6

                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:20-cv-20457-XXXX Document 1 Entered on FLSD Docket 01/31/2020 Page 7 of 8




         36.        Section 7434 of 26 U.S.C. provides, in pertinent part, as follows:

         (a) In general
         If any person willfully files a fraudulent information return with respect to payments
         purported to be made to any other person, such other person may bring a civil action for
         damages against the person so filing such return.

         (b) Damages In any action brought under subsection (a), upon a finding of liability on
         the part of the defendant, the defendant shall be liable to the plaintiff in an amount equal
         to the greater of $5,000 or the sum of—

                    (1) any actual damages sustained by the plaintiff as a proximate result of the filing
                    of the fraudulent information return (including any costs attributable to resolving
                    deficiencies asserted as a result of such filing),

                    (2) the costs of the action, and

                    (3) in the court’s discretion, reasonable attorneys’ fees.

         WHEREFORE Plaintiff, Julian A. Aviles Avila, demands the entry of a judgment in his

  favor and against Defendants, Aqua Clean Services, Inc., Mariana E. Monsalve, and Carlos A.

  Heny, jointly and severally after trial by jury and as follows:

                    a.      That Plaintiff recovers the greater of $5,000 for each fraudulent

                            information return filed/served by Defendant as set forth above;

                    b.      That Plaintiff recovers an award of reasonable attorneys’ fees, costs, and

                            expenses pursuant to 26 U.S.C. §7434;

                    c.      That Plaintiff recovers all interest allowed by law; and

               d.        Such other and further relief as the Court deems just and proper.




                                                       7

                             7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                    TEL 305.230.4884 FAX 305.230.4844
                                          www.fairlawattorney.com
Case 1:20-cv-20457-XXXX Document 1 Entered on FLSD Docket 01/31/2020 Page 8 of 8



                                   DEMAND FOR JURY TRIAL

         Plaintiff demands a trial by jury of all issues so triable.

  Dated this 31st day of January, 2020.

                                                          Respectfully Submitted,

                                                          s/Brian H. Pollock, Esq.
                                                          Brian H. Pollock, Esq. (174742)
                                                          brian@fairlawattorney.com
                                                          FAIRLAW FIRM
                                                          7300 North Kendall Drive
                                                          Suite 450
                                                          Miami, FL 33156
                                                          Tel: 305.230.4884
                                                          Counsel for Plaintiff




                                                     8

                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
